











SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of November 3,
2006 among Guardian Technologies International, Inc., a Delaware corporation
(the “Company”), and each purchaser identified on the signature pages hereto
(each, including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1

Definitions.  In addition to the terms defined elsewhere in this Agreement: (a)
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Debentures (as defined herein), and (b) the following terms
have the meanings indicated in this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing Date” means, respectively, the date of the First Closing or the date of
the Second Closing.

“Closing Dates” means, collectively, the dates of the First Closing and the
Second Closing.




















“Closing(s)” means the closing(s) of the purchase and sale of the Securities
pursuant to Section 2.1.

“Closing Price” means, on any particular date, (a) the last reported closing bid
price per share of Common Stock on such date on the Trading Market (as reported
by Bloomberg L.P. at 4:15 p.m. (New York City time)), or (b) if there is no such
price on such date, the closing bid price on the Trading Market on the date
nearest preceding such date (as reported by Bloomberg L.P. at 4:15 p.m. (New
York City time)), or (c) if the Common Stock is not then listed or quoted for
the Trading Market and if prices for the Common Stock are then reported in the
“pink sheets” published by Pink Sheets LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) if the shares of Common Stock are
not publicly traded, the fair market value of  a share of Common Stock as
determined by an appraiser selected in good faith by the Purchasers holding at
least 50.1% in principal amount of the outstanding Debentures.

 “Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company Counsel” means Babirak, Vangellow & Carr, P.C., with offices located at
1920 L Street, N.W., Suite 525, Washington, D.C. 20036.

“Conversion Price” shall have the meaning ascribed to such term in the
Debentures.

“Debentures” means, the Series A 10% Senior Convertible Debentures due, subject
to the terms therein, 2 years from their date of issuance, issued by the Company
to the Purchasers hereunder, in the form of Exhibit A attached hereto.

“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.

“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.

“Escrow Agent” means (i) as to the First Closing, Signature Bank, a New York
State chartered bank and having an office at 261 Madison Avenue, New York, New
York





2













10016 and (ii) as to the Second Closing, a commercial bank that has entered into
an escrow agreement with Midtown and the Company for such purpose.

“Escrow Deposit Agreement” means (i) as to the First Closing, the Escrow Deposit
Agreement, dated November 1, 2006, as amended on November 3, 2006 by and among
the Company, Midtown and the Escrow Agent pursuant to which the Purchasers shall
deposit Subscription Amounts with the Escrow Agent to be held by the Escrow
Agent in a non-interest bearing account to be applied to the transactions
contemplated hereunder, substantially in the Form of Exhibit E attached hereto
and (ii) as to the Second Closing, an escrow agreement entered into between the
Company, Midtown and a commercial bank for such purpose.

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.




“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors or consultants (provided that such issuances to
consultants shall not exceed 400,000 shares (subject to adjustment for reverse
and forward stock splits and the like) in any 12 month period) of the Company
(i) pursuant to any stock or option plan duly adopted by a majority of the
non-employee members of the Board of Directors of the Company or a majority of
the members of a committee of non-employee directors established for such
purpose, or (ii) as may be authorized by a majority of the non-employee members
of the board of directors of the Company, (b) securities upon the exercise,
exchange of, conversion or redemption of, or payment of interest or liquidated
or similar damages on, any Securities issued hereunder (including but not
limited to securities issued to Purchasers hereunder on the Second Closing Date)
and/or other securities exercisable, exchangeable for,  convertible into, or
redeemable for shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise, exchange or conversion price of such securities (and including any
issuances of securities pursuant to the anti-dilution provisions of any such
securities), (c) the Placement Agent Warrant and the Placement Agent Shares, (d)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided any such
issuance shall only be to a Person which is, itself or through its subsidiaries,
an operating company in a business synergistic with the business of the Company
and in which the Company receives benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities and (e) for purposes of Sections
4.13 and 4.14 only and with the prior written consent of Midtown, up to an
amount of debentures and warrants equal to the difference between $6,500,000 and
the aggregate Subscription Amounts hereunder, on substantially the same terms
and conditions hereunder, which investors shall execute definitive agreements
for the purchase of such securities and such transactions shall have closed on
or before the





3













earlier of (i) the Filing Date (as defined in the Registration Rights Agreement)
or (ii) the date the initial Registration Statement is first filed with the
Commission.

 “FWS” means Feldman Weinstein & Smith LLP with offices located at 420 Lexington
Avenue, Suite 2620, New York, New York 10170-0002.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.

“Midtown” shall mean Midtown Partners & Co., LLC, a Florida limited liability
company.

“Participation Maximum” shall have the meaning ascribed to such term in Section
4.13.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Placement Agent Agreement” means the Placement Agent Agreement, dated as of
July 14, 2006, by and between the Company and Midtown.

“Pre-Notice” shall have the meaning ascribed to such term in Section 4.13.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.11.





4













“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Warrants and Debentures (including
Underlying Shares issuable as payment of interest), ignoring any conversion or
exercise limits set forth therein, and assuming that the Conversion Price is at
all times on and after the date of determination 75% of the then Conversion
Price on the Trading Day immediately prior to the date of determination.

“Revenue” means gross earned income (accrued in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved) from the sale/licensing of the Company’s products or
services as generated from the operations of the Company and its Subsidiaries on
a consolidated basis during the applicable period.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities” means the Debentures, the Warrants, the Warrant Shares and the
Underlying Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated hereunder.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 

 “Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid in the First Closing and the Second Closing for Debentures and Warrants
purchased hereunder as specified below such Purchaser’s name on the signature
page of this Agreement and next to the headings “First Closing Subscription
Amount” and “Second





5













Closing Subscription Amount” in United States dollars and in immediately
available funds.  As set forth on the signature page hereto, each Purchaser’s
Subscription Amount shall be equally divided between the First Closing and the
Second Closing.

“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.13.

“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.13.

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a).

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.

 “Transaction Documents” means this Agreement, the Debentures, the Warrants, the
Registration Rights Agreement, the Escrow Deposit Agreement and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

“Transfer Agent” means Signature Stock Transfer, Inc., with a mailing address of
2301 Ohio Drive, Suite 100, Plano, Texas 75093 and a facsimile number of (972)
612-4122, and any successor transfer agent of the Company.

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Debentures and upon exercise of the Warrants and
Placement Agent Warrants and issued and issuable in lieu of the cash payment of
interest on the Debentures in accordance with the terms of the Debentures.

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.14(b).

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b)  if the Common Stock is not then listed or quoted on the a Trading Market
and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink Sheets, LLC (or a similar organization or agency succeeding to
its functions of reporting prices), the most recent





6













bid price per share of the Common Stock so reported; or (c) in all other cases,
the fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by Purchasers holding 50.1% in principal amount
of the outstanding Debentures and reasonably acceptable to the Company, the fees
and expenses of which shall be paid by the Company.

“Warrants” means, collectively, the Common Stock Purchase Warrants delivered to
the Purchasers at each Closing Date in accordance with Section 2.2(a) hereof,
which Warrants shall be exercisable immediately and have a term of exercise
equal to 5 years, in the form of Exhibit C attached hereto.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

ARTICLE II.

PURCHASE AND SALE

2.1

Closing.  On each Closing Date, upon the terms and subject to the conditions set
forth herein, the Company agrees to sell, and each Purchaser, severally and not
jointly, agrees to purchase, an amount equal to such Purchaser’s Subscription
Amount, provided that the aggregate Subscription Amounts as to all Purchasers
shall not exceed $6,500,000, it being understood that, and as more fully
described below, each Purchaser shall indicate on the signature page for such
Purchaser the aggregate Subscription Amount to be purchased hereunder by such
Purchaser, and such Purchaser shall purchase Securities equal to one-half of the
aggregate Subscription Amount on the First Closing Date and purchase Securities
equal to the remaining one-half of the Subscription Amount on the Second Closing
Date, subject to the conditions set forth herein. The minimum aggregate
Subscription Amount by any Purchaser shall be $100,000, provided that the
Company may, in its sole discretion, accept an aggregate Subscription Amount of
less than $100,000 from a Purchaser.  On each Closing Date, each Purchaser shall
deliver to the Escrow Agent, via wire transfer or a certified check, immediately
available United States’ funds equal to its Subscription Amount as to the
applicable Closing (as set forth on such Purchaser’s signature page to this
Agreement) and the Company shall deliver to each Purchaser its respective
Debenture, Warrant and other items set forth in Section 2.2(a) as to the
applicable Closing, and the Company and each Purchaser shall deliver the other
items set forth in Section 2.2 deliverable at such Closing.  The Closings shall
take place in two stages as set forth below (respectively, the “First Closing”
and the “Second Closing”).  Upon satisfaction of the conditions set forth in
Sections 2.2 and 2.3, each Closing shall occur at the offices of FWS or such
other location as the parties shall mutually agree.  Notwithstanding the
foregoing or any other provision of this Agreement, the Company reserves the
right to accept or reject, in its sole discretion, the Subscription Amount of
any Purchaser at or prior to the First Closing.  In the event that the Company
rejects a Subscription Amount of a Purchaser at or prior to the First Closing,
the Company shall immediately return such Subscription Amount to such Purchaser
without deduction or charge and without interest thereon and the Company shall
have no further obligation with respect to such Purchaser.

(a)

First Closing.  The First Closing shall be for up to one-half of the





7













aggregate Subscription Amount by all Purchasers hereunder and shall occur on, or
as soon as reasonably practicable following, the date hereof.

(b)  

Second Closing.  The Second Closing shall be for up to one-half of the
 aggregate Subscription Amount subscribed for all Purchasers hereunder and shall
occur on, or as soon as reasonably practicable following, the Effective Date,
provided that the following conditions, in addition to the conditions set forth
in Section 2.3 herein, have been satisfied:

(i)

in connection with the initial Registration Statement filed by the Company, upon
receipt by the Company of notification (oral or written, which occurs earlier)
from the Commission that such Registration Statement shall not be reviewed or
shall not be subject to further review, the Company shall have promptly
delivered written notice thereof to each Purchaser, which written notice (A)
shall be delivered to the Holders contemporaneously with the Company’s filing
with the Commission of a request for acceleration in accordance with Rule 461
promulgated under the Securities Act and (B) shall include the proposed date of
effectiveness of the Registration Statement, which shall not be later than 5
Trading Days following the delivery date of such notice to the Holders (such
written notice, the “Notice to Holders”); and

(ii)

each Purchaser shall have delivered such Purchaser’s Subscription Amount for the
Second Closing to the escrow agent pursuant to the escrow deposit agreement
within 3 Trading Days following such Purchaser’s receipt of the Notice to
Holders.

2.2

Deliveries

.

(a)

On each Closing Date (except as otherwise specified), the Company shall deliver,
or cause to be delivered, to each Purchaser the following:

(i)

as to the First Closing only, this Agreement duly executed by the Company;

(ii)

a legal opinion of Company Counsel, in the form of Exhibit D attached hereto;

(iii)

a Debenture with a principal amount equal to such Purchaser’s Subscription
Amount as to such Closing, registered in the name of such Purchaser;

(iv)

as to the First Closing only, a Warrant registered in the name of such Purchaser
to purchase up to a number of shares of Common Stock equal to 100% of such
Purchaser’s aggregate Subscription Amount as to the First Closing and the Second
Closing divided by $1.15634, with an exercise price equal to $1.15634, subject
to adjustment therein;

(v)

as to the First Closing only, a common stock purchase warrant





8













registered in the name of Midtown, or its designees, to purchase up to a number
of shares of Common Stock equal to 7% of the aggregate Subscription Amounts paid
and to be paid at the First Closing and the Second Closing pursuant to this
Agreement divided by $1.15634, with an exercise price equal to $1.15634, subject
to adjustment therein (such Warrant, the “Placement Agent Warrant” and the
aggregate number of shares of Common Stock underlying the Placement Agent
Warrant, the “Placement Agent Shares”);

(vi)

as to the First Closing only, the Escrow Deposit Agreement duly executed by the
Company and Midtown; and

(vii)

as to the First Closing only, the Registration Rights Agreement duly executed by
the Company.

(b)

On each Closing Date (except as otherwise specified), each Purchaser shall
deliver or cause to be delivered to the Company the following:

(i)

as to the First Closing only, this Agreement duly executed by such Purchaser;

(ii)

such Purchaser’s Subscription Amount as to such Closing by check or wire
transfer in immediately available United States’ funds to the Escrow Agent;

(iii)

as to the First Closing only, if such Purchaser is an individual, an investor
questionnaire provided to such Purchaser by Midtown; and

(iv)

as to the First Closing only, the Registration Rights Agreement duly executed by
such Purchaser.

2.3

Closing Conditions.

(a)

In connection with each Closing, the obligations of the Company hereunder are
subject to the following conditions being met:

(i)

the accuracy in all material respects when made and on each Closing Date of the
representations and warranties of the Purchasers contained herein;

(ii)

all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to each Closing Date shall have been performed;

(iii)

(a) for the First Closing, the Escrow Agent and (b) for the Second Closing, the
escrow agent shall have received aggregate Subscription Amounts of at least
$2,500,000; and





9













(iv)

the delivery by the Purchasers of the items set forth in Section 2.2(b) of this
Agreement.

(b)

In connection with each Closing, the respective obligations of the Purchasers
hereunder are subject to the following conditions being met:

(i)

the accuracy in all material respects when made and on each Closing Date of the
representations and warranties of the Company contained herein;

(ii)

all obligations, covenants and agreements of the Company required to be
performed at or prior to each Closing Date shall have been performed;

(iii)

the delivery by the Company of the items set forth in Section 2.2(a) of this
Agreement;

(iv)

as to the Second Closing only, the Company shall have filed with the Commission
a Registration Statement registering 130% of the Registrable Securities (as
defined in the Registration Rights Agreement) and such Registration Statement
shall have been declared effective by the Commission as to all such Registrable
Securities on or before April 7, 2007 and shall have thereafter remained
effective;

(v)

as of the applicable Closing Date, there shall have been no Material Adverse
Effect with respect to the Company since the date hereof;

(vi)

(a) for the First Closing, the Escrow Agent and (b) for the Second Closing, the
escrow agent shall have received aggregate Subscription Amounts of at least
$2,500,000; and

(vii)

from the date hereof to each Closing Date, trading in the Common Stock shall not
have been suspended by the Commission  or the Company’s principal Trading Market
(except for any suspension of trading of limited duration agreed to by the
Company, which suspension shall be terminated prior to the applicable Closing),
and, at any time prior to each Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, makes
it impracticable or inadvisable to purchase the Debentures at the applicable
Closing.





10













ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1

Representations and Warranties of the Company.  Except as set forth under the
corresponding section of the disclosure schedules delivered to the Purchasers
concurrently herewith (the “Disclosure Schedules”), which Disclosure Schedules
shall be deemed a part hereof and to qualify any representation or warranty
otherwise made herein to the extent of such disclosure, the Company hereby makes
the following representations and warranties to each Purchaser:

(a)

Subsidiaries.  All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a).  The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary that in
incorporated in a state or other jurisdiction of the United States (each, a “US
Subsidiary” and, collectively, the “US Subsidiaries”) free and clear of any
Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.  The
Company owns, directly or indirectly, all of the issued share capital or other
equity interests of each Subsidiary that is incorporated under the laws of
England and Wales (each, a “UK Subsidiary” and, collectively, the “UK
Subsidiaries”) free and clear of any Liens, and all of the issued and
outstanding shares of share capital of each UK Subsidiary are validly issued and
are fully paid, non-assessable and free of pre-emptive and similar rights to
subscribe for or purchase securities.  If the Company has no subsidiaries, all
other references to the Subsidiaries or any of them in the Transaction Documents
shall be disregarded.

(b)

Organization and Qualification.  The Company and each of the US Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
 Neither the Company nor any US Subsidiary is in violation or default of any of
the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents.  Each of the Company and
the US Subsidiaries is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.  Each of the UK Subsidiaries
is





11













duly incorporated under the laws of England and Wales with the requisite power
and authority under its memorandum of association to own and use its properties
and assets and to carry on its business as currently conducted.  No UK
Subsidiary is in breach or default of any of the provisions of its memorandum or
articles of association.  No UK Subsidiary carries on business from a permanent
place of business outside England and Wales.

(c)

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection therewith
other than in connection with the Required Approvals.  Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(d)

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the other
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.





12













(e)

Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required pursuant to Section 4.6, (ii) the filing with the
Commission of the Registration Statement, (iii) the notice and/or application(s)
to each applicable Trading Market for the issuance and sale of the Securities
and the listing of the Underlying Shares for trading thereon in the time and
manner required thereby and (iv) the filing of Form D with the Commission and
such filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).

(f)

Issuance of the Securities.  The Securities are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents.  The Underlying Shares, when issued in accordance
with the terms of the Transaction Documents, and upon payment therefor, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company.  The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Underlying
Shares at least equal to the Required Minimum on the date hereof.  

(g)

Capitalization.  The capitalization of the Company is as set forth on Schedule
3.1(g).  The Company has not issued any capital stock since its most recently
filed periodic report under the Exchange Act, other than pursuant to the
exercise of employee stock options under the Company’s stock option plans, the
issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plan and pursuant to the conversion or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act.  No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
 Except as a result of the purchase and sale of the Securities and as except as
set forth on Schedule 3.1(g), there are no outstanding options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. Except as set forth on Schedule 3.1(g), all of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in





13













violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  No further approval or authorization of any stockholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the Securities.  There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.

(h)

SEC Reports; Financial Statements.  Except as set forth on Schedule 3.1(h)
attached hereto, the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the two years preceding the date hereof (or such shorter period as the Company
was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto, documents incorporated by reference
therein and the amendments thereto, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Such financial statements, as restated, have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

(i)

Material Changes.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity





14













securities to any officer, director or Affiliate, except pursuant to existing
Company stock option plans. The Company does not have pending before the
Commission any request for confidential treatment of information.  Except for
the issuance of the Securities contemplated by this Agreement or as set forth on
Schedule 3.1(i), no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one Trading
Day prior to the date that this representation is made.

(j)

Litigation.  Except as set forth on Schedule 3.1(j) attached hereto, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.  

(k)

Labor Relations.  No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company which
could reasonably be expected to result in a Material Adverse Effect.  None of
the Company’s or its Subsidiaries’ employees is a member of a union that relates
to such employee’s relationship with the Company, and neither the Company or any
of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that their relationships with their
employees are good.  No executive officer, to the knowledge of the Company, is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.





15













(l)

Compliance.  Except as set forth on Schedule 3.1(l) attached hereto, neither the
Company nor any Subsidiary (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
have or reasonably be expected to result in a Material Adverse Effect.

(m)

Regulatory Permits.  The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not have or reasonably be expected to result in a Material Adverse
Effect (“Material Permits”), and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any Material Permit.

(n)

Title to Assets.  Except as set forth on Schedule 3.1(n) attached hereto, the
Company and the Subsidiaries have good and marketable title in all personal
property owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all Liens, except for Liens as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  The Company
and the Subsidiaries own no real property.  Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance.

(o)

Patents and Trademarks.  The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights necessary or material for
use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  Except as set forth on
Schedule 3.1(o) attached hereto, neither the Company nor any Subsidiary has
received a notice (written or otherwise) that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any Person. Except as set forth on Schedule 3.1(o), to the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.  The Company and its





16













Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(p)

Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to $5,000,000.  Neither the Company
nor any Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

(q)

Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $60,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company.

(r)

Sarbanes-Oxley; Internal Accounting Controls.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the applicable Closing Date.  The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms.  The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange





17













Act (such date, the “Evaluation Date”).  The Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

(s)

Certain Fees.  Other than the fees payable to Midtown or as contemplated
pursuant to the Placement Agent Agreement, which fees are set forth on Schedule
3.1(s) attached hereto, no brokerage or finder’s fees or commissions are or will
be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents.  The Purchasers
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by the
Transaction Documents.  

(t)

Private Placement.  Assuming the accuracy of the Purchasers’ representations and
warranties set forth in Section 3.2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.

(u)

Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

(v)

Registration Rights.  Other than each of the Purchasers and as set forth on
Schedule 3.1(v) attached hereto, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company.

(w)

Listing and Maintenance Requirements.  The Company’s Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration.  The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.





18













(x)

Application of Takeover Protections.  The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

(y)

Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, nonpublic information.  The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company.  All
disclosure furnished by or on behalf of the Company to the Purchasers regarding
the Company, its business and the transactions contemplated hereby, including
the Disclosure Schedules to this Agreement, with respect to the representations
and warranties made herein, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.   The press releases disseminated by the
Company during the twelve months preceding the date of this Agreement taken as a
whole do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements, in light of the circumstances under which they were made and when
made, not misleading.  The Company acknowledges and agrees that no Purchaser
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.

(z)

No Integrated Offering. Except as set forth on Schedule 3.1(z) attached hereto,
assuming the accuracy of the Purchasers’ representations and warranties set
forth in Section 3.2, neither the Company, nor any of its Affiliates, nor, to
the Company’s knowledge, any Person acting on its or their behalf has, directly
or indirectly, made any offers or sales of any security or solicited any offers
to buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the Securities Act or any applicable shareholder approval provision of any
Trading Market on which any of the securities of the Company are listed or
designated.

(aa)

Solvency.  Based on the financial condition of the Company as of the applicable
Closing Date after giving effect to the receipt by the Company of the proceeds
from the sale of the Securities hereunder, (i) the fair saleable value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as





19













they mature; (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its
liabilities when such amounts are required to be paid.  The Company does not
intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the applicable Closing Date.  Schedule 3.1(aa) sets forth
as of the date hereof all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments.  For the purposes of this Agreement, “Indebtedness” shall mean (a)
any liabilities for borrowed money or amounts owed in excess of $50,000 (other
than trade accounts payable incurred in the ordinary course of business), (b)
all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP.  Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.

(bb)

Tax Status.

 Except for matters that would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, the Company and
each Subsidiary has filed all necessary federal, state and foreign income and
franchise tax returns and has paid or accrued all taxes shown as due thereon,
and the Company has no knowledge of a tax deficiency which has been asserted or
threatened against the Company or any Subsidiary.

(cc)

No General Solicitation. Neither the Company nor, to the Company’s knowledge,
any person acting on behalf of the Company has offered or sold any of the
Securities by any form of general solicitation or general advertising.  The
Company has offered the Securities for sale only to the Purchasers and certain
other “accredited investors” within the meaning of Rule 501 under the Securities
Act.

(dd)

Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of





20













which the Company is aware) which is  in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(ee)

Accountants.  The Company’s accounting firm is set forth on Schedule 3.1(ee) of
the Disclosure Schedule.  To the knowledge and belief of the Company, such
accounting firm (i) is a registered public accounting firm as required by the
Exchange Act and (ii) shall express its opinion with respect to the financial
statements to be included in the Company’s Annual Report on Form 10-K for the
year ending December 31, 2006.

(ff)

Seniority.  As of the applicable Closing Date, no Indebtedness or other claim
against the Company is senior to the Debentures in right of payment, whether
with respect to interest or upon liquidation or dissolution, or otherwise, other
than indebtedness secured by purchase money security interests (which is senior
only as to underlying assets covered thereby) and capital lease obligations
(which is senior only as to the property covered thereby).

(gg)

[RESERVED].

(hh)

Acknowledgment Regarding Purchasers’ Purchase of Securities.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities.  The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

(ii)

Acknowledgment Regarding Purchasers Trading Activity .  Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(f) and 4.16 hereof), it is understood and acknowledged by the
Company (i) that none of the Purchasers have been asked to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) that past
or future open market or other transactions by any Purchaser, including Short
Sales, and specifically including, without limitation, Short Sales or
“derivative” transactions, before or after the applicable Closing of this
transaction or the closing of future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) that any Purchaser, and counter-parties in “derivative” transactions to
which any such Purchaser is a party, directly or indirectly, presently may have
a “short” position in the Common Stock, and (iv) that each Purchaser shall not
be deemed to have any affiliation with or control over any arm’s length counter-





21













party in any “derivative” transaction.   The Company further understands and
acknowledges that (a) one or more Purchasers may engage in hedging activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value of the Underlying Shares
deliverable with respect to Securities are being determined and (b) such hedging
activities (if any) could reduce the value of the existing stockholders' equity
interests in the Company at and after the time that the hedging activities are
being conducted.  The Company acknowledges that such aforementioned hedging
activities do not constitute a breach of any of the Transaction Documents.

(jj)

Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the securities of the Company or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company, other than, in the case of clauses (ii) and
(iii), compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

(kk)

FDA.  As to each product subject to the jurisdiction of the U.S. Food and Drug
Administration ("FDA") under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder ("FDCA") that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by the Company or any of its
Subsidiaries (each such product, a "Pharmaceutical Product"), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Effect.  There is no pending,
completed or, to the Company's knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any of its
Subsidiaries, and none of the Company or any of its Subsidiaries has received
any notice, warning letter or other communication from the FDA or any other
governmental entity, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by





22













the Company or any of its Subsidiaries, and which, either individually or in the
aggregate, would have a Material Adverse Effect.  The properties, business and
operations of the Company have been and are being conducted in all material
respects in accordance with all applicable laws, rules and regulations of the
FDA.  The Company has not been informed by the FDA that the FDA will prohibit
the marketing, sale, license or use in the United States of any product proposed
to be developed, produced or marketed by the Company nor has the FDA expressed
any concern as to approving or clearing for marketing any product being
developed or proposed to be developed by the Company.

3.2

Representations and Warranties of the Purchasers.    Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the applicable Closing Date to the Company as follows:

(a)

Organization; Authority.  If such Purchaser is an entity, such Purchaser is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with full right, corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution, delivery and performance by
such Purchaser of the transactions contemplated by this Agreement have been duly
authorized by any necessary corporate or similar action on the part of such
Purchaser.  Each Transaction Document to which such Purchaser is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

(b)

Own Account.  Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
(this representation and warranty not limiting such Purchaser’s right to sell
the Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws) in violation of the
Securities Act or any applicable state securities law.  If such Purchaser is not
an individual, such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.  Each Purchaser who is an individual must also
fill out an individual investor questionnaire provided by Midtown and deliver
such questionnaire at the First Closing.





23













(c)

Purchaser Status.  At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises any
Warrants or converts any Debentures it will be either: (i) an “accredited
investor” as defined in Rule 501(a) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.  Such Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.

(d)

Experience of Such Purchaser.  Such Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment.  Such Purchaser is able to bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

(e)

General Solicitation.  Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(f)

Short Sales and Confidentiality Prior To The Date Hereof.  Other than the
transaction contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any transaction, including Short
Sales, in the securities of the Company during the period commencing from the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person setting forth the material terms of the transactions
contemplated hereunder until the date hereof (“Discussion Time”).
 Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.  Other than to other Persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).

(g)

Receipt of Documents.  Purchaser has received and read in their entirety or has
had the opportunity to review in their entirety: (i) the Transaction Documents
and each representation, warranty and covenant set forth herein; (ii) the
Company’s Form 10-K for the year ended December 31, 2005; (iii) the Company’s
Forms 10-Q for the quarters ended March 31 and June 30, 2006; (iii) the
Company’s Current Reports on Forms 8-K (and amendments thereto) filed with the
Commission on January 31, February 24, May 19, May 25, August 18, 2006 and
September 14, 2006; (iv) all documents filed by the Company with the Commission
pursuant to Sections 13(a), 13(c), 14 and 15(d) of





24













the Exchange Act on or prior to the date of the execution hereof, and (v)
answers to all questions Purchaser submitted to the Company regarding an
investment in the Company.




(h)

Reliance on SEC Reports and Transaction Documents.  The Purchaser has, in
connection with its decision to purchase the Debentures and Warrants set forth
on the signature page for such Purchaser, relied only upon the SEC Reports and
the representations and warranties contained in the Transaction Documents.




(i)

No Action Outside the United States.  The Purchaser acknowledges, represents and
agrees that no action has been or will be taken in any jurisdiction outside the
United States by the Company that would permit an offering of the Debentures,
Warrants or Underlying Shares or possession or distribution of offering
materials in connection with the issue of the Debentures, Warrants or Underlying
Shares in any jurisdiction outside the United States where legal action by the
Company for that purpose is required.  Each Purchaser outside the United States
will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers the Debentures,
Warrants or Underlying Shares or has in its possession or distributes any
offering materials, in all cases at its own expense.




(j)

No Legal or Tax Advice.  The Purchaser understands that nothing in the SEC
Reports or the Transaction Documents or any other materials presented to the
Purchaser in connection with the purchase and sale of the Debentures and the
Warrants constitutes legal, tax or investment advice.  The Purchaser has
consulted with such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Debentures and Warrants.




(k)

Percentage Ownership of Stock.  Immediately following each Closing, the
Purchaser will not be a Person or member of a group of affiliated or associated
persons (as determined in accordance with Section 13(d) of the Exchange Act)
that has acquired, or obtained the right to acquire, beneficial ownership of 15%
or more of the outstanding shares of Common Stock of the Company.




ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1

Transfer Restrictions.

(a)

The Securities may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the





25













Securities Act, including, if applicable, reasonable evidence that any such
transferee is an accredited investor.   As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
shall have the rights of a Purchaser under this Agreement and the Registration
Rights Agreement.

(b)

The Purchasers agree to the imprinting, so long as is required by this Section
4.1, of a legend on any of the Securities in the following form:

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.

(c)

Certificates evidencing the Underlying Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement





26













(including the Registration Statement) covering the resale of such security is
effective under the Securities Act, or (ii) following any sale of such
Underlying Shares pursuant to Rule 144, or (iii) if such Underlying Shares are
eligible for sale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Effective Date if required by the Transfer Agent to effect
the removal of the legend hereunder.  If all or any portion of a Debenture or
Warrant is converted or exercised (as applicable) at a time when there is an
effective registration statement to cover the resale of the Underlying Shares,
or if such Underlying Shares may be sold under Rule 144(k) or if such legend is
not otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) then such Underlying Shares shall be issued free of all legends.
 The Company agrees that following the Effective Date or at such time as such
legend is no longer required under this Section 4.1(c), it will, no later than
three Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent of a certificate representing Underlying Shares, as applicable,
issued with a restrictive legend (such third Trading Day, the “Legend Removal
Date”), deliver or cause to be delivered to such Purchaser a certificate
representing such shares that is free from all restrictive and other legends.
 The Company may not make any notation on its records or give instructions to
the Transfer Agent that enlarge the restrictions on transfer set forth in this
Section.  Certificates for Underlying Shares subject to legend removal hereunder
shall be transmitted by the Transfer Agent to the Purchasers by crediting the
account of the Purchaser’s prime broker with the Depository Trust Company
System.




(d)

In addition to such Purchaser’s other available remedies, the Company shall pay
to a Purchaser, in cash, as partial liquidated damages and not as a penalty, for
each $1,000 of Underlying Shares (based on the VWAP of the Common Stock on the
date such Securities are submitted to the Transfer Agent) delivered for removal
of the restrictive legend and subject to Section 4.1(c), $10 per Trading Day
(increasing to $20 per Trading Day 5 Trading Days after such damages have begun
to accrue) for each Trading Day after the Legend Removal Date until such
certificate is delivered without a legend.  Nothing herein shall limit such
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.

(e)

Each Purchaser, severally and not jointly with the other Purchasers, agrees that
the removal of the restrictive legend from certificates representing Securities
as set forth in this Section 4.1 is predicated upon the Company’s reliance that
the Purchaser will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein.





27













4.2

Acknowledgment of Dilution.  The Company acknowledges that the issuance of the
Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions.  The Company
further acknowledges that its obligations under the Transaction Documents,
including without limitation its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.

4.3

Furnishing of Information.  As long as any Purchaser owns Securities, the
Company covenants to use its best efforts to timely file (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as any Purchaser owns Securities, if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Purchasers and make publicly available in accordance with Rule
144(c) such information as is required for the Purchasers to sell the Securities
under Rule 144.  The Company further covenants that it will take such further
action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.

4.4

Integration.  Except as contemplated by this Agreement, the Company shall not
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
to the Purchasers or that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market.

4.5

Conversion and Exercise Procedures.  The form of Notice of Exercise included in
the Warrants and the form of Notice of Conversion included in the Debentures set
forth the totality of the procedures required of the Purchasers in order to
exercise the Warrants or convert the Debentures.  Provided the Registration
Statement is then effective and is not the subject of any stop order by the
Commission or any other regulatory authority, no additional legal opinion or
other information or instructions shall be required of the Purchasers to
exercise their Warrants or convert their Debentures.  The Company shall honor
exercises of the Warrants and conversions of the Debentures and shall deliver
Underlying Shares in accordance with the terms, conditions and time periods set
forth in the Transaction Documents.

4.6

Securities Laws Disclosure; Publicity.  The Company shall, by 8:30 a.m. New York
City time on the Trading Day following the Closing Date, issue a Current Report
on Form 8-K disclosing the material terms of the transactions contemplated
hereby and attaching the Transaction Documents thereto.  Promptly following the
Second Closing, the Company shall file a Current Report on Form 8-K disclosing
the occurrence and terms of the Second Closing.  The Company and each Purchaser
shall consult with each other in issuing any other press releases with respect
to the transactions contemplated hereby, and neither the Company nor any





28













Purchaser shall issue any such press release or otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Purchaser, or without the prior consent of each Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication.  Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any
Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except (i) as required by federal securities law in
connection with (A) any registration statement contemplated by the Registration
Rights Agreement and (B) the filing of final Transaction Documents (including
signature pages thereto) with the Commission and (ii) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior notice of such disclosure
permitted under this subclause (ii).

4.7

Shareholder Rights Plan.  No claim will be made or enforced by the Company or,
with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.

4.8

Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.

4.9

Use of Proceeds.  Except as set forth on Schedule 4.9 attached hereto, the
Company shall use the net proceeds from the sale of the Securities hereunder for
working capital purposes and shall not use such proceeds for the satisfaction of
any portion of the Company’s debt (other than payment of trade payables in the
ordinary course of the Company’s business and prior practices), or to redeem any
Common Stock or Common Stock Equivalents, or to settle any outstanding
litigation.

4.10

Reimbursement.  If any Purchaser becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by such
Purchaser to or with any other stockholder), solely as a result of such
Purchaser’s acquisition of the Securities under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred.  The
reimbursement obligations





29













of the Company under this paragraph shall be in addition to any liability which
the Company may otherwise have, shall extend upon the same terms and conditions
to any Affiliates of the Purchasers who are actually named in such action,
proceeding or investigation, and partners, directors, agents, employees and
controlling persons (if any), as the case may be, of the Purchasers and any such
Affiliate, and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Company, the Purchasers and
any such Affiliate and any such Person.  The Company also agrees that neither
the Purchasers nor any such Affiliates, partners, directors, agents, employees
or controlling persons shall have any liability to the Company or any Person
asserting claims on behalf of or in right of the Company solely as a result of
acquiring the Securities under this Agreement except if such claim arises
primarily from a breach of such Purchaser’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Purchaser may have with such stockholder or any violations by the Purchaser
of the state or federal securities or any conduct by such Purchaser which
constitutes fraud, gross negligence, willful misconduct or malfeasance.

4.11

Indemnification of Purchasers.   Subject to the provisions of this Section 4.11,
the Company will indemnify and hold each Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any material breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a
Purchaser, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Purchaser, with respect to any of
the transactions contemplated by the Transaction Documents (unless such action
is based upon a breach of such Purchaser’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Purchaser may have with any such stockholder or any violations by the
Purchaser of state or federal securities laws or any conduct by such Purchaser
which constitutes fraud, gross negligence, willful misconduct or malfeasance).
 If any action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party.  Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of





30













such Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel.  The
Company will not be liable to any Purchaser Party under this Agreement (i) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (ii) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents.

4.12

Reservation and Listing of Securities.

(a)

The Company shall maintain a reserve from its duly authorized shares of Common
Stock for issuance pursuant to the Transaction Documents in such amount as may
be required to fulfill its obligations in full under the Transaction Documents.

(b)

If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors of the Company shall use commercially
reasonable efforts to amend the Company’s certificate or articles of
incorporation to increase the number of authorized but unissued shares of Common
Stock to at least the Required Minimum at such time, as soon as possible and in
any event not later than the 75th day after such date.

(c)

The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing on such Trading Market as soon as possible thereafter,
(iii) provide to the Purchasers evidence of such listing, and (iv) maintain the
listing of such Common Stock on any date at least equal to the Required Minimum
on such date on such Trading Market or another Trading Market.

4.13

Participation in Future Financing.

(a)

Except for the transactions contemplated by this Agreement, from the date hereof
until the date that is the later of (i) the 12 month anniversary of the
Effective Date and (ii) such Purchaser holds less than 20% in principal amount
of Debentures originally purchased by such Purchaser hereunder, upon any
issuance by the Company or any of its Subsidiaries of Common Stock or Common
Stock Equivalents (a “Subsequent Financing”), each Purchaser shall have the
right to participate in up to an amount of the Subsequent Financing equal to the
lesser of (i) 100% of the Subsequent Financing and (ii) the aggregate
Subscription Amounts invested by all Purchasers at both Closings and received by
the Company under this Agreement (the “Participation Maximum”) on the same
terms, conditions and price provided for in the Subsequent Financing.  

(b)

At least 10 Trading Days prior to the closing of the Subsequent Financing, the
Company shall deliver to each Purchaser a written notice of its intention to
effect a





31













Subsequent Financing (“Pre-Notice”), which Pre-Notice shall ask such Purchaser
if it wants to review the details of such financing (such additional notice, a
“Subsequent Financing Notice”).  Upon the request of a Purchaser, and only upon
a request by such Purchaser, for a Subsequent Financing Notice, the Company
shall promptly, but no later than 3 Trading Days after such request, deliver a
Subsequent Financing Notice to such Purchaser.  The Subsequent Financing Notice
shall describe in reasonable detail the proposed terms of such Subsequent
Financing, the amount of proceeds intended to be raised thereunder, the Person
or Persons through or with whom such Subsequent Financing is proposed to be
effected, and attached to which shall be a term sheet or similar document
relating thereto as an attachment.    

(c)

Any Purchaser desiring to participate in such Subsequent Financing must provide
written notice to the Company by not later than 5:30 p.m. (New York City time)
on the 10th Trading Day after all of the Purchasers have received the Pre-Notice
that the Purchaser is willing to participate in the Subsequent Financing, the
amount of the Purchaser’s participation, and that the Purchaser has such funds
ready, willing, and available for investment on the terms set forth in the
Subsequent Financing Notice.  If the Company receives no notice from a Purchaser
as of such 10th Trading Day, such Purchaser shall be deemed to have notified the
Company that it does not elect to participate.  

(d)

If by 5:30 p.m. (New York City time) on the 10th Trading Day after all of the
Purchasers have received the Pre-Notice, notifications by the Purchasers of
their willingness to participate in the Subsequent Financing (or to cause their
designees to participate) is, in the aggregate, less than the total amount of
the Subsequent Financing, then the Company may effect the remaining portion of
such Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice.  

(e)

If by 5:30 p.m. (New York City time) on the 10th Trading Day after all of the
Purchasers have received the Pre-Notice, the Company receives responses to a
Subsequent Financing Notice from Purchasers seeking to purchase more than the
aggregate amount of the Participation Maximum, each such Purchaser shall have
the right to purchase the greater of (a) their Pro Rata Portion (as defined
below) of the Participation Maximum and (b) the difference between the
Participation Maximum and the aggregate amount of participation by all other
Purchasers.  “Pro Rata Portion” is the ratio of (x) the Subscription Amount of
Securities purchased on both Closing Dates by a Purchaser participating under
this Section 4.13 and (y) the sum of the aggregate Subscription Amounts of
Securities purchased on both Closing Dates by all Purchasers participating under
this Section 4.13.

(f)

The Company must provide the Purchasers with a second Subsequent Financing
Notice, and the Purchasers will again have the right of participation set forth
above in this Section 4.13, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within 60 Trading Days after the date
of the initial Subsequent Financing Notice.





32













(g)

Notwithstanding the foregoing, this Section 4.13 shall not apply in respect of
(i) an Exempt Issuance or (ii) an underwritten public offering of Common Stock.

4.14

Subsequent Equity Sales.  

(a)

Except for the transactions or other issuances of securities by the Company as
contemplated by the Transaction Documents, from the date hereof until 90 days
after the Effective Date, neither the Company nor any Subsidiary shall issue
shares of Common Stock or Common Stock Equivalents; provided, however, the 90
day period set forth in this Section 4.14 shall be extended for the number of
Trading Days during such period in which (i) trading in the Common Stock is
suspended by any Trading Market, or (ii) following the Effective Date, the
Registration Statement is not effective or the prospectus included in the
Registration Statement may not be used by the Purchasers for the resale of the
Underlying Shares.

(b)

From the date hereof until such time as (i) no Purchaser holds more than 20% in
principal amount of Debentures originally purchased by such Purchaser hereunder
or (ii) Purchasers holding, in the aggregate, at least 67% in principal amount
of the Debentures then outstanding shall otherwise consent in writing, but in no
event later than 3 years from the date hereof, the Company shall be prohibited
from effecting or entering into an agreement to effect any Subsequent Financing
involving a Variable Rate Transaction.  “Variable Rate Transaction” means a
transaction in which the Company issues or sells (i) any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or (B)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such debt or equity security or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock or
(ii) enters into any agreement, including, but not limited to, an equity line of
credit, whereby the Company may sell securities at a future determined price
except as contemplated by the Transaction documents including but not limited to
the Debentures.    

(c)

Notwithstanding the foregoing, this Section 4.14 shall not apply in respect of
an Exempt Issuance, except that no Variable Rate Transaction shall be an Exempt
Issuance.

4.15

Equal Treatment of Purchasers.  No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration is also offered to
all of the parties to the Transaction Documents. Further, the Company shall not
make any payment of principal or interest on the Debentures in amounts which are
disproportionate to the respective principal amounts outstanding on the
Debentures at any applicable time.  For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated





33













separately by each Purchaser, and is intended for the Company to treat the
Purchasers as a class and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase, disposition or
voting of Securities or otherwise.

4.16

Short Sales and Confidentiality After The Date Hereof. Each Purchaser severally
and not jointly with the other Purchasers covenants that neither it nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any Short Sales during the period commencing at the beginning of the
Discussion Time and ending at the time that the transactions contemplated by
this Agreement are first publicly announced as described in Section 4.6.  Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company as described in Section 4.6, such Purchaser will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).  Each
Purchaser understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
short sales of shares of the Common Stock “against the box” prior to the
Effective Date of the Registration Statement with the Securities is a violation
of Section 5 of the Securities Act, as set forth in Item 65, Section A, of the
Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporation Finance.
 Notwithstanding the foregoing, no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in Short Sales in the securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced as described in Section 4.6.  Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser's
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Purchaser's assets, the covenant set forth above shall only apply with respect
to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.

4.17

Form D; Blue Sky Filings.  The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the applicable Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.

4.18

Capital Changes.  Except as may be required to comply with the listing standards
of any national securities exchange upon which the securities of the Company are
then traded, until the one year anniversary of the Effective Date, the Company
shall not undertake a reverse or forward stock split or reclassification of the
Common Stock without the prior written consent of the Purchasers holding a
majority in principal amount outstanding of the Debentures.

4.19

Most Favored Nation Provision.  From the date hereof until the date when such
Purchaser holds less than 20% in principal amount of Debentures originally
purchased by such Purchaser hereunder, if the Company effects a Subsequent
Financing, each Purchaser may elect,





34













in its sole discretion, to exchange all or some of the Debentures then held by
such Purchaser for any securities or units issued in a Subsequent Financing on a
$1.00 for $1.00 basis based on the outstanding principal amount of such
Debentures, along with any accrued but unpaid interest, liquidated damages and
other amounts owing thereon, and the effective price at which such securities
were sold in such Subsequent Financing; provided, however, that this Section
4.19 shall not apply with respect to (i) an Exempt Issuance or (ii) an
underwritten public offering of Common Stock. The Company shall provide each
Purchaser with notice of any such Subsequent Financing in the manner set forth
in Section 4.13.

4.20

Payment of Subscription Amount for Second Closing.  As contemplated by Section
2.1(b)(ii) herein, each Purchaser hereby covenants to pay such Purchaser’s
Subscription Amount for the Second Closing to the Escrow Agent within 3 Trading
Days following delivery by the Company to such Purchaser of the Notice to
Holders.

ARTICLE V.

MISCELLANEOUS

5.1

Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the First Closing has not been consummated on or before
November 10, 2006; provided, however, that such termination will not affect the
right of any party to sue for any breach by the other party (or parties).

5.2

Fees and Expenses.  At the First Closing, the Company has agreed to reimburse
Midtown the non-accountable sum of $30,000, for its legal fees and expenses,
$10,000 of which has been paid prior to the First Closing.  Except as expressly
set forth in the Transaction Documents to the contrary, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.

5.3

Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.4

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than





35













5:30 p.m. (New York City time) on any Trading Day, (c) the 2nd Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as set forth on the signature pages attached hereto.

5.5

Amendments; Waivers.  No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers holding in the aggregate at least
75% in principal amount of the then outstanding Debentures or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

5.6

Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of each Purchaser (other than by merger).  Any Purchaser
may assign any or all of its rights under this Agreement to any Person to whom
such Purchaser assigns or transfers any Securities, provided such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions of the Transaction Documents that apply to the “Purchasers”.

5.8

No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.11.

5.9

Governing Law; Arbitration.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York.  Any controversy
or claim arising out of or related to this Debenture or the breach thereof,
shall be settled by binding arbitration in New York, New York in accordance with
the Expedited Procedures (Rules 53-57) of the Commercial Arbitration Rules of
the American Arbitration Association (“AAA”).  A proceeding shall be commenced
upon written demand by the Company or Buyer to the other.  The arbitrator(s)
shall enter a judgment by default against any party, which fails or refuses to
appear in any properly noticed arbitration proceeding.  The proceeding shall be
conducted by one (1) arbitrator, unless the amount alleged to be in dispute
exceeds two hundred fifty thousand dollars ($250,000), in which case three (3)
arbitrators shall preside.  The arbitrator(s) will be chosen by the parties from
a list provided by the AAA, and if the parties are unable to agree within ten
(10) days, the AAA shall select the arbitrator(s).  The arbitrators must be
experts in securities law and financial transactions.  The arbitrators shall
assess costs and expenses of the arbitration, including all attorneys’ and
experts’ fees, as the arbitrators believe is appropriate in light of the merits
of the parties’ respective positions in the issues in dispute.  Each party
submits irrevocably to the jurisdiction of any state court sitting in New York,
New York or to the United States District Court sitting in New York, New York
for purposes of enforcement of any discovery order, judgment or award in
connection with such arbitration.  The award of the arbitrator(s) shall be final
and binding upon the parties and may be enforced in any court having
jurisdiction.  The arbitration shall be held in such place as set by the
arbitrator(s) in accordance with Rule 55.  With respect to any arbitration
proceeding in accordance with this section, the prevailing party’s reasonable
attorney’s fees and expenses shall be borne by the non-prevailing party.

Although the parties, as expressed above, agree that all claims, including
claims that are equitable in nature, for example specific performance, shall
initially be prosecuted in the binding arbitration procedure outlined above, if
the arbitration panel dismisses or otherwise fails to entertain any or all of
the equitable claims asserted by reason of the fact that it lacks jurisdiction,
power and/or authority to consider such claims and/or direct the remedy
requested, then, in only that event, will the parties have the right to initiate
litigation respecting such equitable claims or remedies.  The forum for such
equitable relief shall be in either a state or federal court sitting in New
York, New York.  Each party waives any right to a trial by jury, assuming such
right exists in an equitable proceeding, and irrevocably submits to the
jurisdiction of said New York court.  New York law shall govern both the
proceeding as well as the interpretation and construction of this Agreement and
the transaction as a whole.

5.10

Survival.  The representations and warranties shall survive the Closing Dates
and the delivery of the Securities for the applicable statue of limitations.

5.11

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.13

Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, in the case of a rescission of a conversion of a Debenture or exercise
of a Warrant, the Purchaser shall be required within 1 Trading Day of the date
of such determination to return any shares of Common Stock delivered in
connection with any such rescinded conversion or exercise notice.

5.14

Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

5.15

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of the Purchasers and the
Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.  

5.16

Payment Set Aside. To the extent that the Company makes a payment or payments to
any Purchaser pursuant to any Transaction Document or a Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

5.17

Usury.  To the extent it may lawfully do so, the Company hereby agrees not to
insist upon or plead or in any manner whatsoever claim, and will resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document.  Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate.  It is agreed that if the
maximum contract rate of interest allowed by law and applicable to the
Transaction Documents is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to the
Transaction Documents from the effective date forward, unless such application
is precluded by applicable law.  If under any circumstances whatsoever, interest
in excess of the Maximum Rate is paid by the Company to any Purchaser with
respect to indebtedness evidenced by the Transaction Documents, such excess
shall be applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.

5.18

Independent Nature of Purchasers’ Obligations and Rights.  The obligations of
each Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents.  For reasons of administrative convenience only, Purchasers and their
respective counsel have chosen to communicate with the Company through FWS.  FWS
does not represent all of the Purchasers but only Midtown, the placement agent
for the transaction.  The Company has elected to provide all Purchasers with the
same terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers.

5.19

Liquidated Damages.  The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

5.20

Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

(Signature Pages Follow)





36













IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.




Address for Notice:

By: /s/ Michael W. Trudnak

     Name: Michael W. Trudnak

     Title: Chief Executive Officer

516 Herndon Parkway, Suite A

Herndon, Virginia 20170

Facsimile: (703) 464-8530

Attention: Chief Executive Officer

With a copy to (which shall not constitute notice):




Babirak, Vangellow & Carr, P.C.

1920 L Street, N.W., Suite 525

Washington, D.C. 20036

Facsimile: (202) 318-4486

Attention: Neil R.E. Carr, Esq.

 




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]





37













[PURCHASER SIGNATURE PAGES TO GDTI SECURITIES PURCHASE AGREEMENT]




IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Truk International Fund LP

Signature of Authorized Signatory of Purchaser: /s/ Stephen Saltzstein

Name of Authorized Signatory: Stephen Saltzstein

Title of Authorized Signatory:
_____________________________________________________

Email Address of Purchaser:
______________________________________________________

Facsimile Number of Purchaser:
____________________________________________________




Address for Notice of Purchaser:  One East 52nd Street, New York, NY  10022
















Address for Delivery of Securities for Purchaser (if not same as Address for
Notice):













Aggregated Subscription Amount: $ 44,000, to be subscribed for:




(a)  First Closing Subscription Amount (50%): $22,000; and




(b)  Second Closing Subscription Amount (50%): $22,000.







Warrant Shares: 38,051










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]




[SIGNATURE PAGES CONTINUE]








38













[PURCHASER SIGNATURE PAGES TO GDTI SECURITIES PURCHASE AGREEMENT]




IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Truk Opportunity Fund LP

Signature of Authorized Signatory of Purchaser: /s/ Stephen Saltzstein

Name of Authorized Signatory: Stephen Saltzstein

Title of Authorized Signatory:
_____________________________________________________

Email Address of Purchaser: ________________________________________________

Facsimile Number of Purchaser: ________________________________________________




Address for Notice of Purchaser: One East 52nd Street, New York, NY  10022













Address for Delivery of Securities for Purchaser (if not same as Address for
Notice):













Aggregated Subscription Amount: $ 356,000, to be subscribed for:




(a)  First Closing Subscription Amount (50%): $178,000; and




(b)  Second Closing Subscription Amount (50%): $178,000.







Warrant Shares: 307,868










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]




[SIGNATURE PAGES CONTINUE]







[PURCHASER SIGNATURE PAGES TO GDTI SECURITIES PURCHASE AGREEMENT]




IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Otago Partners, LLC

Signature of Authorized Signatory of Purchaser: /s/ Lindsay A. Rosenwald

Name of Authorized Signatory: /s/ Lindsay A. Rosenwald

Title of Authorized Signatory:
_____________________________________________________

Email Address of Purchaser: ________________________________________________

Facsimile Number of Purchaser: ________________________________________________




Address for Notice of Purchaser: 787 7th Avenue, 48th Floor, New York, NY  10019













Address for Delivery of Securities for Purchaser (if not same as Address for
Notice):













Aggregated Subscription Amount: $ 250,000, to be subscribed for:




(a)  First Closing Subscription Amount (50%): $125,000; and




(b)  Second Closing Subscription Amount (50%): $125,000.







Warrant Shares: 216,199










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]




[SIGNATURE PAGES CONTINUE]







[PURCHASER SIGNATURE PAGES TO GDTI SECURITIES PURCHASE AGREEMENT]




IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: BridgePointe Master Fund Ltd.

Signature of Authorized Signatory of Purchaser: /s/ Eric S. Swartz

Name of Authorized Signatory: Eric S. Swartz

Title of Authorized Signatory:
_____________________________________________________

Email Address of Purchaser: ________________________________________________

Facsimile Number of Purchaser: ________________________________________________




Address for Notice of Purchaser:  1125 Sanctuary Parkway, Suite 275, Alpharetta,
GA  30004
















Address for Delivery of Securities for Purchaser (if not same as Address for
Notice):













Aggregated Subscription Amount: $1,000,000, to be subscribed for:




(a)  First Closing Subscription Amount (50%): $500,000; and




(b)  Second Closing Subscription Amount (50%): $500,000.







Warrant Shares: 864,798










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]




[SIGNATURE PAGES CONTINUE]







[PURCHASER SIGNATURE PAGES TO GDTI SECURITIES PURCHASE AGREEMENT]




IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Crescent International Ltd.

Signature of Authorized Signatory of Purchaser: /s/Maxi Brazzi

Name of Authorized Signatory: /s/Maxi Brazzi

Title of Authorized Signatory:
_____________________________________________________

Email Address of Purchaser: ________________________________________________

Facsimile Number of Purchaser: ________________________________________________




Address for Notice of Purchaser:  c/o Cantara (Switzerland) SA, 84 av.
Louis-Casal, CH 1216, COINTRIN, Switzerland
















Address for Delivery of Securities for Purchaser (if not same as Address for
Notice):













Aggregated Subscription Amount: $ 1,000,000, to be subscribed for:




(a)  First Closing Subscription Amount (50%): $500,000; and




(b)  Second Closing Subscription Amount (50%): $500,000.







Warrant Shares: 864,798










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]




[SIGNATURE PAGES CONTINUE]







[PURCHASER SIGNATURE PAGES TO GDTI SECURITIES PURCHASE AGREEMENT]




IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: GSSF Master Fund, LP

Signature of Authorized Signatory of Purchaser: /s/E.B. Lyon, IV

Name of Authorized Signatory: E.B. Lyon, IV

Title of Authorized Signatory:
_____________________________________________________

Email Address of Purchaser: ________________________________________________

Facsimile Number of Purchaser: ________________________________________________




Address for Notice of Purchaser:  c/o Cantara (Switzerland) SA, 84 av.
Louis-Casal, CH 1216 COINTRIN, Switzerland










Address for Delivery of Securities for Purchaser (if not same as Address for
Notice):













Aggregated Subscription Amount: $ 500,000, to be subscribed for:




(a)  First Closing Subscription Amount (50%): $250,000; and




(b)  Second Closing Subscription Amount (50%): $250,000.







Warrant Shares: 432,399










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]




[SIGNATURE PAGES CONTINUE]







[PURCHASER SIGNATURE PAGES TO GDTI SECURITIES PURCHASE AGREEMENT]




IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Castlerigg Master Investments Ltd.

Signature of Authorized Signatory of Purchaser: /s/Patrick T. Burke

Name of Authorized Signatory: Patrick T. Burke

Title of Authorized Signatory:
_____________________________________________________

Email Address of Purchaser: ________________________________________________

Facsimile Number of Purchaser: ________________________________________________




Address for Notice of Purchaser: 40 W. 57th Street, 26th Floor, New York, NY
10019
















Address for Delivery of Securities for Purchaser (if not same as Address for
Notice):













Aggregated Subscription Amount: $ 1,000,000, to be subscribed for:




(a)  First Closing Subscription Amount (50%): $500,000; and




(b)  Second Closing Subscription Amount (50%): $500,000.







Warrant Shares: 864,798










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]




[SIGNATURE PAGES CONTINUE]







[PURCHASER SIGNATURE PAGES TO GDTI SECURITIES PURCHASE AGREEMENT]




IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Pierce Diversified Strategy Master Fund LLC

Signature of Authorized Signatory of Purchaser: /s/Brendan O’Neill

Name of Authorized Signatory: Brendan O’Neill

Title of Authorized Signatory:
_____________________________________________________

Email Address of Purchaser: ________________________________________________

Facsimile Number of Purchaser: ________________________________________________




Address for Notice of Purchaser:  One Ferry Building, Suite 255, San Francisco,
CA  94111













Address for Delivery of Securities for Purchaser (if not same as Address for
Notice):













Aggregated Subscription Amount: $ 50,000, to be subscribed for:




(a)  First Closing Subscription Amount (50%): $25,000; and




(b)  Second Closing Subscription Amount (50%): $25,000.







Warrant Shares: 43,240










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]







[PURCHASER SIGNATURE PAGES TO GDTI SECURITIES PURCHASE AGREEMENT]




IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Enable Opportunity Partners LP

Signature of Authorized Signatory of Purchaser: /s/Brendan O’Neill

Name of Authorized Signatory: Brendan O’Neill

Title of Authorized Signatory:
_____________________________________________________

Email Address of Purchaser: ________________________________________________

Facsimile Number of Purchaser: ________________________________________________




Address for Notice of Purchaser:  One Ferry Building, Suite 255, San Francisco,
CA  94111













Address for Delivery of Securities for Purchaser (if not same as Address for
Notice):













Aggregated Subscription Amount: $ 100,000, to be subscribed for:




(a)  First Closing Subscription Amount (50%): $50,000; and




(b)  Second Closing Subscription Amount (50%): $50,000.







Warrant Shares: 86,480










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]







[PURCHASER SIGNATURE PAGES TO GDTI SECURITIES PURCHASE AGREEMENT]




IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Enable Growth Partners LP

Signature of Authorized Signatory of Purchaser: /s/Brendan O’Neill

Name of Authorized Signatory: Brendan O’Neill

Title of Authorized Signatory:
_____________________________________________________

Email Address of Purchaser: ________________________________________________

Facsimile Number of Purchaser: ________________________________________________




Address for Notice of Purchaser:  One Ferry Building, Suite 255, San Francisco,
CA  94111













Address for Delivery of Securities for Purchaser (if not same as Address for
Notice):













Aggregated Subscription Amount: $ 850,000, to be subscribed for:




(a)  First Closing Subscription Amount (50%): $425,000; and




(b)  Second Closing Subscription Amount (50%): $425,000.







Warrant Shares: 735,078










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]







[PURCHASER SIGNATURE PAGES TO GDTI SECURITIES PURCHASE AGREEMENT]




IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Pierce Diversified Strategy Master Fund LLC

Signature of Authorized Signatory of Purchaser: /s/Brendan O’Neill

Name of Authorized Signatory: Brendan O’Neill

Title of Authorized Signatory:
_____________________________________________________

Email Address of Purchaser: ________________________________________________

Facsimile Number of Purchaser: ________________________________________________




Address for Notice of Purchaser:  One Ferry Building, Suite 255, San Francisco,
CA  94111













Address for Delivery of Securities for Purchaser (if not same as Address for
Notice):













Aggregated Subscription Amount: $ ___________, to be subscribed for:




(a)  First Closing Subscription Amount (50%): $_____________; and




(b)  Second Closing Subscription Amount (50%): $_____________.







Warrant Shares: _________________










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]




[SIGNATURE PAGES CONTINUE]








39
















GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

SCHEDULE 3.1(a)

SUBSIDIARIES




US Subsidiaries




Name

State or Other Jurisdiction of Incorporation

RJL Marketing Services Inc.

Delaware




UK Subsidiaries




Name

State or Other Jurisdiction of Incorporation

Guardian Healthcare Systems UK Ltd.

England and Wales

Wise Systems Ltd.

England and Wales




















40













GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

SCHEDULE 3.1(g)

CAPITALIZATION










Preferred stock, $0.20 par value – Authorized 1,000,000 shares

  Issued and outstanding

None

   =========







Common stock, $0.001 par value – Authorized - 200,000,000 shares

  Issued and outstanding

     34,234,531




  Warrants issued and outstanding

       3,065,487




  Employee stock options issued and outstanding

       4,146,100




  Consultant stock options issued and outstanding

          200,000














41













GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

SCHEDULE 3.1(h)

SEC REPORTS







Commission Filing

Due Date (Including Rule 12b-25 Election Period)

Date Filed With Commission

Form 10-QSB for Quarter Ended September 30, 2004

November 14, 2004

November 15, 2004

10-KSB year ended December 31, 2004

April 15, 2005

May 16, 2005

Form 10-QSB for Quarter Ended March 31, 2005

May 23, 2005

May 27, 2005

Form 10-K for Year Ended December 31, 2005

April 17, 2006

May 16, 2006

Form 10-Q for Quarter Ended March 31, 2006

May 22, 2006

May 26, 2006

Form 8-K

November 29, 2004

December 20, 2004

Form 8-K

January 26, 2005

February 2, 2005

Form 8-K

February 1, 2005

February 2, 2005

Form 8-K

March 1, 2005

March 2, 2005

Form 8-K

April 21, 2005

July 20, 2005

Form 8-K

April 24, 2006

May 19, 2006

 

 

 







 








42













GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

SCHEDULE 3.1(i)

MATERIAL CHANGES




1.

None.




















43













GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

SCHEDULE 3.1(j)

LITIGATION




1.

See Part II, Item 4 of the Company’s Form 10-Q for the quarter ended June 30,
2006, filed with the Commission on August 11, 2006.

















44













GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

SCHEDULE 3.1(l)

COMPLIANCE







1.

None.











45













GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

SCHEDULE 3.1(n)

TITLE TO ASSETS







1.

See Part II, Item 4 of the Company’s Form 10-Q for the quarter ended June 30,
2006, filed with the Commission on August 11, 2006.














46
















GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

SCHEDULE 3.1(o)

PATENTS AND TRADEMARKS







1.

See Part II, Item 4 of the Company’s Form 10-Q for the quarter ended June 30,
2006, filed with the Commission on August 11, 2006.














47













GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

SCHEDULE 3.1(s)

FEES







1.

Pursuant to the Placement Agreement between the Company and Midtown, the Company
has agreed to pay or provide Midtown the following compensation:




(a)

Upon each Closing of the offering (”Offering”), the Company shall pay to Midtown
a cash commission in an amount equal to seven percent (7%) of the aggregate
offering price of the Securities sold by the Midtown in the Offering (the
“Financing Fee”).  In addition, upon exercise of any common stock purchase
warrants included in the Securities sold in the Offering, pay to Midtown a cash
commission equal to seven percent (7%) of the proceeds received by the Company
from the exercise of such warrants by the holders thereof.  The Financing Fee
may be re-allowed by the Placement Agent to any participating broker-dealer
engaged by the Placement Agent.




(b)

Upon each Closing of the Offering, the Company shall issue to Midtown or its
permitted assigns common stock purchase warrants to purchase such number of
shares of the common stock of the Company as shall equal seven percent (7%) of
the aggregate number of shares of common stock of the Company sold in the
Offering or issuable upon exercise or conversion of the Securities sold in the
Offering at Closing (“Placement Agent Warrants”), exercisable at a price equal
to 100% of the price of the shares of common stock issued at or issuable upon
exercise or conversion of the Securities sold in the Offering at Closing.
 Except as set forth above and below, the Placement Agent Warrants shall be
identical to any warrants issued in the Financing at Closing.  The Placement
Agent Warrants shall be exercisable for a period of five (5) year from the date
of issuance and shall provide for cashless exercise (even if the investors do
not have such right).  The Placement Agent Warrants shall include anti-dilution
protection, including protection against issuances of securities at prices (or
with exercise prices, in the case of warrants, options or rights) below the
exercise price of the Placement Agent Warrants except that such antidilution
protection shall not apply to the following issuances of the Company’s
securities: common stock issuable upon exercise of outstanding warrants, options
or other convertible securities, common stock or other convertible securities
issued or issuable pursuant to any merger, acquisition, joint venture or similar
transaction, options or common stock issuable upon exercise of options granted
to employees, officers, directors and consultants, common stock or convertible
securities issued to vendors, or common stock issued, or issuable upon exercise
or conversion of convertible securities or warrants issued, at a Closing of the
Offering.  The Placement Agent Warrants shall not be callable or redeemable. The
Placement Agent Warrants shall also include one (1) demand registration right
exercisable following the first anniversary of the Closing and one (1) piggyback
registration right for a period of two (2) years following the Closing.  The
Placement Agent Warrants shall be transferable to certain officers and employees
of the Placement Agent’s in the Placement Agent’s discretion, provided that any
such transferee is an accredited investor and provided he or she agrees to
execute an investment representation letter prepared by the Company and
reasonably acceptable to the Placement Agent.




(c)

Upon each Closing of the Offering, the Company shall pay to Midtown
non-accountable expense allowance in an amount equal to one percent (1%) of the
aggregate offering price of the Securities sold by Midtown in the Offering to
cover all expenses of Midtown and the investors in the Offering
(“Non-Accountable Expense Allowance”).




(d)

The Company shall pay to Midtown a deposit in the amount of $10,000 upon
finalization of the Confidential Term Sheet by the Company which shall be offset
against the Non-Accountable Expense Allowance at Closing.











48
















GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

SCHEDULE 3.1(v)

REGISTRATION RIGHTS







1.

Common Stock Purchase Warrants




Name of Warrant Holder

Warrant No.

No. of Warrants

Exercise Price Per Share

B. Williams

PAW-101R

15,260

$1.95

B. Williams

PAW-105R

239,745

$1.95

B. Williams

PAW-14

18,720

$3.00

B. Williams

PAW-17

22,000

$2.60

B. Williams

PAW-19

19,250

$2.60

Lucci Financial Group

PAW-202

10,000

$2.00

Trinity Finance

GDTI-003

62,500

$2.65

Trinity Finance

GDTI-004

2,500

$2.65

 

 

 

 

Total

 

389,975

 




The above table does not include holders of outstanding common stock purchase
warrants to purchase an aggregate of 649,482 shares of Common Stock that, in
connection with the Registration Statement, have waived their piggy back
registration rights.  Currently, the foregoing warrants are exercisable at
prices ranging from $1.95 to $5.00.  Also, does not include Placement Agent’s
Warrants to purchase an aggregate of __________ shares of Common Stock at a
price of $___ per share.




2.

Shares of Common Stock




Holder

No. of Shares

Certificate No.

Marketvoice, Inc.

50,000

3892

P. Johnston

50,000

3410

 

 

 

Total

100,000

 











49













GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

SCHEDULE 3.1(z)

INTEGRATED OFFERINGS







1.

Sale and issuance to eight accredited investors of an aggregate of 513,256
shares of Common Stock and 128,314 Class C Common Stock Purchase Warrants
exercisable at a price of $3.00 per share, pursuant to Section 4(2) or Rule 506
of Regulation D commencing on or about May 20, 2006.




2.

Sale and issuance to one accredited investor of 65,200 shares of Common Stock
and 78,125 common stock purchase warrants exercisable at a price of $3.00 per
share, pursuant to Section 4(2) or Rule 506 of Regulation D on or about May 20,
2006




3.

Issuance of an aggregate of 51,000 shares to a consultant on or about June 12,
2006 pursuant to Section 4(2) or Rule 506 of Regulation D.




4.

Sale and issuance to four accredited investors of Promissory Notes in the
aggregate principal amount of $1,100,000 and common stock purchase warrants to
purchase an aggregate of 1,100,00 shares of Common Stock exercisable at a price
of $1.60 per share, pursuant to Section 4(2) or Rule 506 of Regulation D during
the period commencing August 7, 2006.











50
















GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

SCHEDULE 3.1(ee)

ACCOUNTANTS







1.

Goodman & Company.









































51













GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

SCHEDULE 4.9

USES OF PROCEEDS







Sources and Uses of Proceeds

Assumes Minimum

Amount is Raised in

Offering

Assumes Maximum

Amount is Raised in Offering

Sources:

 

 

Proceeds of Financing

$  5,000,000

$  6,500,000

Less: Placement Agent’s Commissions and Non-Accountable Expense Allowance




400,000




       520,000

         Legal Fees

30,000

30,000

         Escrow Agent Fee

            2,500

            2,500

Net Proceeds

4,567,500

5,947,500

Uses of Net Proceeds:1

 

 

Hiring of Personnel

--

495,500

FDA Approval

200,000

300,000

Marketing and Advertising

111,500

150,000

Research and Development

--

500,000

Registration Expenses

200,000

200,000

Repayment of Loan to Affiliate2

402,000

402,000

Working Capital

    3,654,000

3,900,000

Total Uses of Funds

$  4,567,500

$  5,947,500











52













EXHIBIT A




FORM OF

SERIES A 10% SENIOR CONVERTIBLE DEBENTURE

DUE NOVEMBER __, 2008










[Form of agreement filed as Exhibit 10.2 to Form 8-K, filed November 9, 2006.]











53













EXHIBIT B




FORM OF REGISTRATION RIGHTS AGREEMENT










[Form of agreement filed as Exhibit 10.3 to Form 8-K, filed November 9, 2006.]














54













EXHIBIT C




FORM OF

SERIES D COMMON STOCK PURCHASE WARRANT







[Form of warrant filed as Exhibit 10.4 to Form 8-K, filed November 9, 2006.]











55













EXHIBIT D




FORM OF LEGAL OPINION



































56













EXHIBIT D




November __, 2006







[List of Purchasers]







Ladies and Gentlemen:




We have acted as counsel to Guardian Technologies International, Inc., a
Delaware corporation (the "Company"), in connection with the execution and
delivery by the Company of the Securities Purchase Agreement, dated as of
November ___, 2006 (the "Agreement"), by and among the Company and the
purchasers identified on the signature pages thereto (the “Purchasers”).  This
opinion is delivered pursuant to Section 2.2(a)(i) of the Agreement.  Unless
otherwise defined herein, the definitions of the terms herein are the same as in
the Agreement.




As such counsel, we have made such examinations of law, have examined originals
or copies certified or otherwise authenticated to our satisfaction, of all such
records, agreements, and other instruments, certificates and orders of public
officials, certificates of officers and representatives of the Company, and
other documents that we have deemed necessary to render the opinions hereinafter
set forth.  In addition, as such counsel, we have received such certificates,
statements, information, and assurances as to matters of fact as we have deemed
necessary in order to render the opinions hereinafter set forth; however, except
as set forth hereinbelow, we are not passing upon and do not assume
responsibility for the accuracy, completeness or fairness of: (i) statements
contained in the Agreement and any schedules or exhibits thereto, documents,
Commission or other filings incorporated by reference therein, or other similar
document furnished by the Company (or any officer, director or agent thereof) to
you or any representative thereof (the “Offering Documents”), or (ii)  any oral
or other similar statements made by the Company or any officer, director or
agent thereof to you or any representative thereof.  Furthermore, except as
hereinafter set forth, we express no opinion with respect to any audited or
unaudited balance sheet, income statement or statement of cash flows or other
financial data (including any financial projections) furnished by the Company to
you or any representative thereof or included in, or incorporated by reference
in, the Agreement, any Commission filing or other similar document.




In such examination, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, the conformity to
the original thereof of all documents submitted to us as certified or
photostatic copies, and the authenticity of the originals of such latter
documents.  As to any facts material to such opinion, we have relied, to the
extent that relevant facts were not independently established by us and to the
extent we deemed reliance proper, on certificates of public officials and
certificates, oaths and declarations of officers and other representatives of
the Company, upon which we have no reason to believe that we and you are not
entitled to so rely.




Based on the foregoing and upon such investigation as we have deemed necessary,
we give you our opinion as follows:




1.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.  The Company is duly qualified
to transact business and is in good standing in each jurisdiction in which the
failure to qualify could have a Material Adverse Effect on the Company.




2.

Each of the US Subsidiaries of the Company is a corporation duly organized and
in good standing under the laws of the state of its formation or organization.

3.

The Debentures, the Warrants, and, upon conversion of the Debentures or exercise
of the Warrants, the Underlying Shares have been duly authorized and, assuming
delivery and receipt of payment therefor in accordance with the Agreement, the
Debenture or Warrant, as applicable, when issued and delivered pursuant to the
Agreement, the Debentures, the Warrants, and Underlying Shares will be duly
authorized, validly issued and fully paid.




4.

The Transaction Documents and the issuance, sale and delivery of the Debentures
and Warrants pursuant to the Agreement, and the issuance and delivery of the
Underlying Shares, and the consummation of the transactions contemplated by the
Transaction Documents by the Company have been duly authorized by all requisite
corporate action, and constitute a valid, binding and enforceable obligation of
the Company in accordance with the terms of the Transaction Documents, except as
rights of indemnity thereunder may be limited by Federal or state securities
laws, enforcement may be limited by applicable bankruptcy, insolvency,
moratorium or similar laws generally affecting the enforcement of creditors’
rights, and that the remedies of specific performance and injunctive and other
forms of injunctive relief may be subject to equitable defenses.




5.

Assuming Midtown has complied with the manner of sale requirements of Regulation
D under the Securities Act of 1933, as amended (the “Securities Act”), and the
material terms of the Placement Agreement between the Company and Midtown, and
the truth and accuracy of the representations of the Company and Midtown
contained in the Placement Agreement and the representations of the Purchasers
and the Company contained in the Agreement, the Debenture and Warrant, the
issuance, sale and delivery of the Debentures, the Warrants and the Underlying
Shares are exempt transactions under Section 3(b) or Section 4(2) of the
Securities Act and Rule 506 of Regulation D promulgated thereunder.




6.

To our knowledge, except as disclosed in the Transaction Documents and the SEC
Filings, there is no claim, action, suit, proceeding, arbitration, investigation
or inquiry, pending or threatened, of a material character before any court or
governmental or administrative body or agency, or any private arbitration
tribunal, against the Company or its Subsidiaries, or any of its officers,
directors or employees (in connection with the discharge of their duties as
officers, directors and employees), or affecting any of its or their properties
or assets.




7.

The execution, delivery and performance by the Company of the Transaction
Documents, the consummation by the Company of the transactions contemplated
thereby and compliance by the Company with the terms thereof and the issuance,
sale and delivery of the Debentures, Warrants and the Underlying Shares pursuant
to the Agreement, the Debentures, and Warrants, as applicable, does not (a)
violate, conflict with or constitute a default (or an event that with notice or
lapse of time or both  would become a default) under (i) the Certificate of
Incorporation or Bylaws of the Company, or (ii) any agreements filed as exhibits
to the Company’s Form 10-K for the year ended December 31, 2006, and its Forms
10-Q for the quarters ended March 31 and June 30, 2006, pursuant to Item
601(a)(10) of Regulation S-K, or (b) result in any violation of any law,
applicable to the Company that in our experience normally is applicable to
transactions of the type contemplated by the Transaction Documents, or any
judgments, order and decrees of which we are aware.




8.

To our knowledge, the Company is not an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and rules promulgated
thereunder.




The opinions contained herein are qualified to the extent that the validity of
any provision of any agreement may be subject to or affected by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally.  Further, we do not express any opinion as to
the availability of any equitable or specific remedy upon any breach of any
provision of any agreement.  The opinions contained herein represent our best
legal judgment, are based upon the facts and representations set forth above and
upon existing law and currently applicable rules, regulations, and court
decisions, which are subject to change either prospectively or retrospectively.
 Our opinions are in no way binding on any jurisdiction, court or government.
 Accordingly, our opinions are limited to the specific opinions set forth above.




In connection with the preparation of this opinion, we have reviewed such
questions of law as we have deemed necessary.  We do not herein give any opinion
with respect to the laws of any jurisdiction other than the general laws of the
United States of America, the federal securities laws, the laws of the District
of Columbia and the General Corporation Law of the State of Delaware.  Except as
otherwise provided herein, we have assumed that, insofar as the laws of another
jurisdiction may be applicable to any matters to which this opinion may relate,
such laws are identical to the laws of the District of Columbia; however, we
express no opinion as to the extent to which the laws of the District of
Columbia or such other jurisdiction may apply. Unless separately engaged to do
so in writing, we will not update our opinions expressed hereinabove for
subsequent changes or modifications to the law and regulations or to the
judicial and administrative interpretations thereof.




We are not rendering herein any opinion or furnishing any advice on any Federal,
state or foreign tax matter related to the Transaction Documents or the
transactions contemplated thereby.   To ensure compliance with requirements
imposed by the United States’ Internal Revenue Service, please be advised that,
unless specifically indicated otherwise, any tax advice contained in this
opinion was not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding tax-related penalties under the Internal Revenue Code,
or (ii) promoting, marketing, or recommending to another party any tax-related
matter addressed herein.




This opinion is rendered pursuant to Section 2.2(a)(ii) of the Agreement solely
for your benefit.  No other person or entity shall be entitled to rely thereon
without the express written consent of this firm.  You are not authorized to
distribute this opinion or copies thereof to any person or entity, including but
not limited to, any state or federal regulatory authority, absent any court
order requiring such production.  In the event of your receipt of any such
process, we request that you immediately notify us.




Very truly yours,
































57













EXHIBIT E




FORM OF

ESCROW DEPOSIT AGREEMENT










[Form of agreement filed as Exhibit 10.5 to Form 8-K, filed November 9, 2006.]





FOOTNOTES

1 The amounts set forth above are estimates developed by management of the
Company of the allocation of net proceeds of the sale of the Securities based
upon the Company’s current plans and prevailing economic and industry conditions
and assumes receipt of aggregate gross proceeds in the placement of $5,000,000
and $6,500,000 respectively.  Although the Company does not currently
contemplate material changes in the proposed uses of proceeds set forth above,
to the extent that management finds that adjustment thereto is required, the
amounts shown may be adjusted among the uses indicated above.




2 Such loan shall be repaid by the Company as follows: $100,000 at or
immediately following the First Closing and $302,000 at or immediately following
the Second Closing.





58





